DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments submitted 12/15/2020 have been entered. Claims 1-16 are pending where claims 13-16 were previously withdrawn from consideration. The proposed amendments are sufficient to overcome each and every 112(b) rejection set forth in the Non-Final Office Action of September 2020. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “the bearing housing are sequentially disposed from the pump part to the motor part, and an end surface of the bearing housing on one side is fixed to an end surface of the bus bar assembly on the other side.” The phrase “an end surface 
Claims 2-12 are rejected for depending from the unclear and indefinite claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/052242 (Hoga hereinafter) in view of JP 2013/247761 (Naotake hereinafter).
Regarding claim 1, Hoga teaches an electric motor (Figure 1) that discloses a motor part having a shaft disposed along a central axis that extends in an axial direction (Motor made of rotor 30 and stator 40); wherein the motor part includes a rotor fixed to an opposite side of the shaft in the axial direction (Rotor 30 along shaft 31), a stator disposed to face the rotor (Stator 40), a coil provided in the stator (Coil 43), and a motor housing having a cylindrical part in which the rotor and the stator are accommodated (Motor housing 21/22 with the part directly surrounding the stator 40), wherein the motor housing includes a bearing that supports the 
Hoga is silent with respect to a pump part that is positioned on one side of the motor part in the axial direction and is driven by the motor part via the shaft and discharges oil; wherein the pump part includes a pump rotor attached to the shaft that protrudes from the motor part to one side in the axial direction and a pump housing having a housing part in which the pump rotor is accommodated.
However, Naotake teaches an oil pump driven by an electric motor (Figures 1 and 2) that discloses a pump part that is positioned on one side of the motor part in the axial direction (Pump made of inner rotor 11 and outer rotor 12 within pump chamber 10) and is driven by the motor part via the shaft and discharges oil (Evident from Figures 1 and 2 of Naotake); wherein the pump part includes a pump rotor attached to the shaft that protrudes from the motor part to one side in the axial direction (Inner rotor 11 is connected to the shaft 7) and a pump housing having a housing part in which the pump rotor is accommodated (Housing 14 sealing off the pump chamber 10). The resultant combination would be such that wherein the motor part includes a rotor fixed to an opposite side of the shaft relative to the pump part in the axial direction. 

Regarding claim 2, Hoga’s modified teachings are described above in claim 1 where Hoga further discloses that the motor housing has a tubular shape (Figure 1 of Hoga shows a cylindrical shape for the motor housing) and wherein the bearing housing is disposed in the motor housing and fixed to an inner surface of the motor housing (Bearing 52 and its housing are within the motor housing and indirectly fixed to the inner surface of the motor housing).
Regarding claim 3, Hoga’s modified teachings are described above in claim 2 where Hoga further discloses that the bus bar assembly has a tubular part having a tubular shape (A portion of the bus bar assembly 60 in Hoga Figure 1 is tubular in shape) and the bus bar assembly is disposed on the inner surface of the motor housing in the axial direction in a manner that the bus bar assembly is allowed to be inserted into the motor housing (Page 5 of the PDF, ¶ 191 starting “The rotor 30”, 60 is disclosed as press-fit therefore inserted into the motor housing).
Regarding claim 4, Hoga’s modified teachings are described above in claim 3 where Hoga further discloses that the tubular part of the bus bar assembly is disposed between the stator and the cylindrical part of the motor housing (Lower portion of 60 with the O-ring 62e), and the tubular part comes in contact with at least one of an outer circumferential surface of the stator and an inner circumferential surface of the cylindrical part (Figure 1 of Hoga shows the lower portion of 60 at least in contact with the stator).
Regarding claim 5, Hoga’s modified teachings are described above in claim 4 where Hoga further discloses a step that protrudes radially inward is provided on the inner surface of .
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/052242 (Hoga) in view of JP 2013/247761 (Naotake) in view of US 8729754 (Fujii hereinafter).
Regarding claim 6, Hoga’s modified teachings are described above in claim 4 where Hoga must feature a connection between the stator coils and the bus bar assembly (¶ 795 on page 20 of the provided PDF) however Hoga is silent with respect to the bus bar assembly has a plurality of connecting bus bars connected to the coil end of the coil that extends from the stator, wherein the connecting bus bars have coil end side connection parts connected to the coil end, wherein the coil end side connection parts are disposed at intervals in a circumferential direction of a peripheral part in the bus bar assembly, wherein the bus bar assembly is provided with the intervals in the circumferential direction of the peripheral part in the bus bar assembly, and wherein the coil end side connection parts of the connecting bus bars have a plurality of exposure through-holes that are exposed when viewed in the axial direction.
However, Fujii teaches a bus bar assembly for an electric motor that discloses a plurality of connecting bus bars connected to the coil end of the coil that extends from the stator, wherein the connecting bus bars have coil end side connection parts connected to the coil end, wherein the coil end side connection parts are disposed at intervals in a circumferential direction of a peripheral part in the bus bar assembly, wherein the bus bar assembly is provided with the intervals in the circumferential direction of the peripheral part in the bus bar assembly, and wherein the coil end side connection parts of the connecting bus bars have a plurality of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connections between the coil ends and bus bar assembly of Hoga with the teachings of Fujii to allow for proper connections to be made with added positioning assistance. 
Regarding claim 9, Hoga’s modified teachings are described above in claim 6 where Hog further discloses the bus bar assembly is an integrally molded article made of a resin (¶ 542 and 559 on Page 14 of the provide PDF).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/052242 (Hoga) in view of JP 2013/247761 (Naotake) in view of US 8729754 (Fujii) and further in view of US 2007/0278876 (Yamashita hereinafter).
Regarding claim 7, Hoga’s modified teachings are described above in claim 6 but are silent with respect to the bus bar assembly has a rear side end surface that comes in contact with a front side end surface on one side of the bearing housing in the axial direction at the other side end in the axial direction, and wherein the rear side end surface of the bus bar assembly has a female screw into which a shaft part of a bolt inserted into the bearing housing is screwed on the rear side end surface between at least two of exposure through-holes adjacent in the circumferential direction of the bus bar assembly.
However, Yamashita teaches an electric motor with bearing (Figure 1) that discloses the bus bar assembly (Read body 40 being equivalent to the bus bar assembly 60 of Hoga) has a rear side end surface that comes in contact with a front side end surface on one side of the bearing housing in the axial direction at the other side end in the axial direction (Figure 1 shows a rear side of 40 being in contact with the front side of 53 per ¶ 47), and wherein the rear side end 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bus bar assembly and bearing of Hoga with the separated housing and bearing housing to allow for the bearing to replace without needing to remove the entire bus bar assembly. 
Regarding claim 8, Hoga’s modified teachings are described above in claim 7 where the combination of Hoga, Naotake, Fujii, and Yamashita would further disclose two positioning pins that protrude to the other side in the axial direction on an area of the rear side end surface different from an area in which the female screw is provided and disposed at an interval therebetween are provided on the rear side end surface of the bus bar assembly, and wherein the bearing housing has a positioning hole into which one of the two positioning pins is inserted on the front side end surface (Fujii’s positioning portions 459 and positioning openings 287).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/052242 (Hoga) in view of JP 2013/247761 (Naotake) and further in view of US 2006/038883 (Yagai hereinafter).
Regarding claim 10, Hoga’s modified teachings are described above in claim 2 but are silent with respect to the bearing housing is press-fitted and fixed to an inner surface of the motor housing.
However, Yagai teaches an electric motor (¶ 2) that discloses a bearing housing being press-fit and fixed to an inner surface of a housing (¶ 47).
. 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/052242 (Hoga) in view of JP 2013/247761 (Naotake) in view of US 2007/0278876 (Yamashita).
Regarding claim 11, Hoga’s modified teachings are described above in claim 4 but are silent with respect to the bus bar assembly is fixed to the bearing housing through a fixing member.
However, Yamashita teaches an electric motor with bearing (Figure 1) that discloses the bus bar assembly (Read body 40 being equivalent to the bus bar assembly 60 of Hoga) is fixed to the bearing housing through a fixing member (Yamashita in ¶ 47 details the mating usage of bolts with respect to Figure 1 and when these teaches are adapted to Hoga, the bus bar assembly will make with a separate bearing housing). The resultant combination would be such that the bus bar assembly is fixed to the bearing housing through a fixing member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bus bar assembly and bearing of Hoga with the separated housing and bearing housing to allow for the bearing to replace without needing to remove the entire bus bar assembly.
Regarding claim 12, Hoga’s modified teachings are described above in claim 12 where Yamashita further discloses that the fixing member is a bolt (¶ 47 of Yamashita).

Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive.
The proposed arguments regarding claim 1 have been reviewed and are found to not be persuasive. The amendments to claim 1 that attempts to clarify the connection of the bearing housing has been reviewed and found to be read on by the current rejection of record. Hog in ¶ 382 on Page 10 of the provided PDF has the body of 52, which is broadly being interpreted, as the bearing housing is within the bus bar assembly 60, in particular the body 64. It should be noted that US 7737587 features this claimed feature as well. For at least this reason, the proposed amendments and arguments are found to not be persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746